We think the original opinion herein was in error wherein it said that we did not think a charge on self-defense was called for by the evidence and that the testimony did not call for such a charge. We think that the testimony of appellant quoted in the original opinion did call for a charge on self-defense.
Again, we do not think the evidence raised the issue of a milder or lesser attack as defined in Article 1224, P. C. It appears from the evidence that at its strongest, it failed to show the presence of an unlawful and violent attack being made by the deceased at the time he was killed.
We think that the trial court was correct in the charges given and see no reason upon which this motion should be granted.
The motion for a rehearing will be overruled.